Exhibit 3.1(g) Amended Articles of Incorporation of Peoples Bancorp Inc.(reflecting amendments through January 28, 2009) [For purposes of SEC reporting compliance onlynot filed with Ohio Secretary of State] AMENDED ARTICLES OF INCORPORATION OF PEOPLES BANCORP INC. (reflecting amendments through January 28, 2009) [For purposes of SEC reporting compliance only not filed with Ohio Secretary of State] FIRST:The name of the corporation shall be Peoples Bancorp Inc. (the "Corporation"). SECOND:The place in Ohio where the principal office of the Corporation is to be located is in the City of Marietta, County of Washington. THIRD:The purpose for which the Corporation is formed is to engage in any lawful act or activity for which corporations may be formed under Sections 1701.01 to 1701.98 of the Ohio Revised Code. FOURTH:The authorized number of shares of the Corporation shall be Twenty-Four Million
